Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO AMENDMENT
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2022 has been entered.

 Status of Application/Amendments/claims
3.	Applicant’s amendment filed October 1, 2021 is acknowledged.  Claims 2-4, 8-9, 12, 14, 23, 27, 29 and 34-35 are canceled. Claims 6, 28, 30-33 and 38-42 are amended. Claims 44-46 are newly added. Claims 1, 5-7, 10-11, 13, 15-22, 24-26, 28, 30-33, 36-43 and new claims 44-46 are pending. Claims 1, 5, 7, 10-11, 13 and 15-22 are withdrawn with traverse (filed 9/6/16) from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/6/16.
4.	Claims 6, 24-26, 28, 30-33 and 36-46 are under examination in this office action.
5.	Applicant’s arguments filed on October 1, 2021 have been fully considered but they are not deemed to be persuasive for the reasons set forth below.

Claim Rejections/Objections Maintained
6.	The rejection of claims 6, 24-26, 28 and 36-39 under 35 U.S.C. 103 as being unpatentable over Chakrabartty et al. (US2014/0056904) in view of Paul et al. (Chapter 5, Nature and Nurture of Catalytic antibodies, p.56-75, Book: Naturally Occurring Antibodies (Nabs), edited by Hans U. Lutz, 2012) and Jiang et al.(US2016/0039916 or WO2014/124334); and evidentiary references: Paul et al. (US5658753) and Schochetman et al. (US7205136) is withdrawn in response to Applicant’s amendment to the claims.

Claim Rejections/Objections Maintained
In view of the amendment filed on October 1, 2021, the following rejections are maintained.
Claim Rejections - 35 USC § 112

7. 	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 24-26, 28, 30-33 and 36-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  The rejection is maintained for the reasons made of record and the reasons set forth below.
Claims 6, 24-26, 28, 30-33 and 36-46 as amended encompass using a genus of human catalytic IgM antibody or antigen-binding fragment thereof immunologically specific for misfold transthyretin (misTTR) and using a genus of electrophilic analog comprising misTTR or a genus of epitope containing a genus of fragment thereof for isolating the claimed human catalytic IgM or antigen-binding fragment thereof. Claims 38-46 as amended encompass generating and using a genus of recombinantly synthesizing human catalytic IgM immunologically specific for misTTR. 

On p. 11-14 of the response, Applicant argues that the rejection has been overcome in view of amendment to independent claims by reciting that “the catalytic IgM is isolated from…..comprising misfolded transthyretin or an epitope containing fragment thereof conjugated to an electrophilic phosphonate”. Applicant further argues that the claims recite the method by which the catalytic antibodies are obtained, which is different from the dispute in Amgen Inc. v. Sanofi. Applicant argues that certain claims do not recite misTTR epitopes and certain claims provide the chemical structure of the electrophilic analog and electrophilic phosphonates are known in the art as disclosed in US7524663, for example. Applicant further argues that epitopes within misTTR have been provided because the specification teaches that residues 41-50 and 115-124 “may be” unique epitopes within misTTR and Figure 9A provides aligned sequences of TTR and protein A epitopes. Applicant further cites MPEP§2163(I)(A), MPEP§2163(II)(3), Amgen Inc. v. Sanofi and US7524663 in support of the arguments. 
Applicant’s arguments have been fully considered but they are found persuasive. Contrary to Applicant's arguments, the examiner asserts that based on MPEP §2163, MPEP §§2163.01-2163.03, the specification provides insufficient description or evidence to demonstrate that Applicant is in possession of using the claimed genus of human catalytic IgM antibody or antigen-binding fragment thereof immunologically specific for misTTR or the claimed genus of recombinantly synthesizing human catalytic IgM antibody or antigen-binding fragment thereof immunologically specific for misTTR for inhibiting or treating TTR amyloidosis in a subject and using the claimed genus of electrophilic analogs comprising a genus of epitope containing a genus of fragments thereof for isolating the claimed human catalytic IgM or antigen-binding fragment thereof because: 
i. The structural and functional relationship or correlation between the claimed genus of human catalytic IgM antibody or antigen-binding fragment thereof or the claimed genus of recombinantly synthesized human catalytic IgM antibody or antigen-binding fragment thereof and the human catalytic IgM antibody isolated by using an electrophilic analog of misTTR comprising misTTR conjugated to an electrophilic phosphate (e-misTTR) shown in examples and paragraphs [0067]; [0085]-[0093] of the published in the specification or anti-misTTR catalytic IgM antibodies disclosed by Chakrabartty et al. (US2014/0056904 or US9534048) or Jiang et al.(US9790269) is unknown.
The structural and functional relationship or correlation between the claimed genus of electrophilic analogs comprising a genus of epitope containing a genus of fragment thereof for isolating the claimed human catalytic IgM or antigen-binding fragment thereof and an electrophilic analog of misTTR comprising misTTR (i.e. aggregated tetramers of TTR) conjugated to an electrophilic phosphate (e-misTTR) described in the examples and paragraphs [0069]-[0070] of the published specification or epitope peptides taught in Jiang et al.(US9790269; see col. 17, line 14-col. 18, line 14; col. 50, line 5 to col.51, line 37, Examples 1-2) is unknown.
While Applicant argues that the specification teaches that residues 41-50 and 115-124 “may be” unique epitopes within misTTR and Figure 9A provides aligned sequences of TTR and protein A epitopes, the specification fails to provide a well-established structural and functional relationship or correlation between residues 41-50 or 115-124 that “may be” epitopes for misTTR and the misTTR used in e-misTTR for isolating the pIgM from healthy humans or mIgM from patients with Waldenstrom's macroglobulinemia or other structurally and functionally undefined fragments in the claimed genus of electrophilic analogs comprising a genus of epitope containing a genus of fragment thereof for isolating the claimed human catalytic IgM or antigen-binding fragment thereof.
ii. As previously made of record, the specification only describes polyclonal IgM (pIgM) isolated from pooled serum of healthy humans without amyloidosis or autoimmune disease and monoclonal IgM (mIgM) isolated from serum of patients with Waldenstrom's macroglobulinemia without TTR amyloidosis (paragraphs [0067] of the published specification). In addition, the specification only describes biotinylated, electrophilic analogs of misTTR (E-misTTR) for isolating mIgM wherein the E-misTTR is prepared based on 6.0 mol phosphonate, 0.1 mol biotin per mol misTTR (see paragraph [0070] of the published specification). 
iii. The specification has not disclosed sufficient species for the broad genus of human catalytic IgM antibody or antigen-binding fragment thereof immunologically specific for misTTR and for the broad genus of recombinantly generated, chimeric, bispecific, humanized and camelid antibodies thereof. The specification has also not disclosed sufficient species for the broad genus of electrophilic analogs of misTTR comprising a genus epitope containing a genus of fragment thereof conjugated to an electrophilic phosphonate for isolating the claimed human catalytic IgM antibody or antigen-binding fragment thereof. 
The specification has provided no structures or sequences sufficiently detailed to show that he/she was in possession of the claimed invention as a whole. There was no known or disclosed correlation between the required function (binding to misTTR) and any particular structure or sequence for human catalytic IgM antibody or antigen-binding fragment thereof immunologically specific for misTTR and recombinantly generated, chimeric, bispecific, humanized and camelid antibodies thereof. There was also no known or disclosed correlation between the required function (binding to human catalytic IgM antibody specific for misTTR) and any particular structure or sequence for electrophilic analogs of misTTR comprising an epitope containing a fragment thereof conjugated to an electrophilic phosphonate for isolating the claimed human catalytic IgM antibody or antigen-binding fragment thereof. 
iv. The specification fails to teach the detailed structures and sequences and characteristics for the claimed genus of human catalytic IgM antibody or antigen-binding fragment thereof immunologically specific for misTTR and for the claimed genus of recombinantly generated, chimeric, bispecific, humanized and camelid antibodies thereof of human catalytic IgM antibody or antigen-binding fragment thereof immunologically specific for misTTR. The specification also fails to provide sufficient description or evidence to demonstrate that Applicant is in possession of the claimed genus of electrophilic analogs of misTTR comprising an epitope containing a fragment thereof conjugated to an electrophilic phosphonate for isolating the claimed human catalytic IgM antibody or antigen-binding fragment thereof.
v. The specification’s general reference to “human catalytic IgM antibody or antigen-binding fragment thereof immunologically specific for misfold transthyretin (misTTR) and recombinantly generated, chimeric, bispecific, humanized and camelid antibodies thereof” does not clearly suggest a particular sequence of structurally and functionally undefined human catalytic IgM antibody or antigen-binding fragment thereof immunologically specific for misfold transthyretin (misTTR) and recombinantly generated, chimeric, bispecific, humanized and camelid antibodies thereof that bind to a misTTR. The specification’s general reference to “an electrophilic analog of misTTR comprising an epitope containing a fragment thereof conjugated to an electrophilic phosphonate for isolating the claimed human catalytic IgM antibody or antigen-binding fragment thereof” does not clearly suggest a particular sequence of structurally and functionally undefined epitopes containing a structurally and functionally undefined fragment thereof conjugated to an electrophilic phosphonate for the claimed electrophilic analog of misTTR used for isolating the claimed human catalytic IgM antibody or antigen-binding fragment thereof. None of these specific human catalytic IgM antibody or antigen-binding fragment thereof immunologically specific for misTTR and electrophilic analogs of misTTR comprising an epitope containing a fragment thereof conjugated to an electrophilic phosphonate were clearly disclosed by or even hinted at in applicant’s application. As such, he/she cannot possibly have possessed the entire genus in view of MPEP§2161.01 and 2163 and Amgen, Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).
Since the common characteristics/features of other human catalytic IgM antibody or antigen-binding fragment thereof immunologically specific for misTTR and recombinantly generated, chimeric, bispecific, humanized and camelid antibodies thereof and other electrophilic analogs of misTTR comprising an epitope containing a fragment thereof conjugated to an electrophilic phosphonate are unknown, a skilled artisan cannot envision the functional correlations of the genus with the claimed invention in view of Burgess et al. (J of Cell Bio. 1990, 111:2129-2138, cited previously), Bowie et al. (see col 2, p. 1306, Bowie et al. Science, 1990, 247:1306-1310, cited previously), Pawson et al. (see p. 445 the second column, first paragraph, Pawson et al. 2003, Science 300:445-452, cited previously), Alaoui-lsmaili et al. (see p. 502, right col., 2th paragraph; Alaoui-lsmaili et al., Cytokine Growth Factor Rev. 2009; 20:501-507, cited previously), Guo et al. (see p. 9207, left col., 2th paragraph, Guo et al., PNAS 2004; 101:9205-9210, cited previously), Rudikoff et al. (see p. 1979; Proc. Natl. Acad. Sci. USA 1982 Vol. 79: page 1979,cited previously) and MPEP§2161.01 and 2163 and Amgen, Inc. v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).
Accordingly, in the absence of sufficient recitation of distinguishing identifying he detailed structures and sequences and characteristics for the claimed genus of human catalytic IgM antibody or antigen-binding fragment thereof including recombinantly generated, chimeric, bispecific, humanized and camelid antibodies thereof specific for misTTR or for the claimed genus of electrophilic analogs of misTTR comprising an epitope containing a fragment thereof conjugated to an electrophilic phosphonate, the specification does not provide adequate written description of the genus of human catalytic IgM antibody or antigen-binding fragment thereof and the claimed genus of electrophilic analogs of misTTR comprising a genus of epitope containing a genus of fragments thereof conjugated to an electrophilic phosphonate. 
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of human catalytic IgM antibody or antigen-binding fragment thereof and the claimed genus of electrophilic analogs of misTTR comprising a genus of epitope containing a genus of fragments thereof conjugated to an electrophilic phosphonate, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483 and Centocor v. Abbott, 636 F.3d1341 (Fed. Cir. 2011) and AbbVie v. Janssen, 759 F.3d 1285 (Fed. Cir.2014). One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.   
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163. Accordingly, the rejection of claims 6, 24-26, 28, 30-33 and 36-46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is maintained. 
New Grounds of Rejection Necessitated by the Amendment
The following rejections are new grounds of rejections necessitated by the amendment filed on October 1, 2021.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 24-26, 28, 30-33 and 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chakrabartty et al. (US2014/0056904; was issued as US Patent No.9534048. The citations are based on US2014/0056904, cited previously) in view of Paul et al. (Paul’2012) (Chapter 5, Nature and Nurture of Catalytic antibodies, p.56-75, Book: Naturally Occurring Antibodies (Nabs), edited by Hans U. Lutz, 2012, cited previously), Jiang et al.(US Patent No.9790269; was also published as US2016/0039916, cited previously) and Paul et al. (Paul’663) (US Patent No.7524663, issued on Apr 28, 2009), and evidentiary references: Paul et al. (Paul’753)) (US5658753, issued Aug 19, 1997, cited previously) and Schochetman et al. (US7205136, issued Apr 17, 2007, cited previously). 
Claims 6, 24-26, 28 and 36-38 as amended are drawn to methods of inhibiting or treating transthyretin amyloidosis and hydrolyzing misfolded transthyretin (misTTR) in a subject comprising administering to the subject a human catalytic IgM antibody immunologically specific misTTR or antigen-binding fragment thereof and wherein the IgM is isolated from a human without an amyloid disease and without prior immunization with an amyloid protein or antigenic epitope thereof, and wherein said IgM is isolated from a biological sample from said human without an amyloid disease by contacting said biological sample with an electrophilic analog of misTTR, wherein said electrophilic analog comprises misfolded transthyretin or an epitope containing fragment thereof conjugated to an electrophilic phosphonate.
Chakrabartty et al. (US2014/0056904) teach a method of inhibiting TTR fibril formation, the method comprising contacting an anti-misTTR antibody or antigen-binding fragment thereof with misTTR and/or monomeric TTR (monoTTR) under fibril formation conditions, wherein the antibody specifically binds the mis-TTR and/or monoTTR and inhibits fibril formation (see [0011]-[0016], [0060]; ([0074], [0081]; [0006], [0011]-[0013]; [0038]; [0049]-[006 1]; [0065]-[0067];[0095]-[0097]; [0100]; [0167]-[0168]; [00192], [0202]; p.16, claim 21, in particular). The anti-misTTR antibodies used in the method of Chakrabartty to inhibit TTR fibril formation include IgM (see paragraphs [0074], [0081], [0011]-[0016], [0060]; ([0074], [0081]; [0006], [0011]-[0013]; [0038]; [0049]-[0061]; [0065]-[0067];[0095]-[0097]; [0100]; [00192], [0202], in particular). 
The anti-misTTR human IgM antibodies disclosed by Chakrabartty are isolated from a human without an amyloid disease and without prior immunization with an amyloid protein or an antigenic epitope thereof because the immunogen (SEQ ID NO:1 or SEQ ID NO:2 or SEQ ID NO:3) used for generation of anti-misTTR antibodies including IgM as disclosed by Chakrabartty are not an amyloid protein (see [0034]-[0037]; [0046]; [0074]-[0081]). Further, the anti-misTTR human IgM antibodies disclosed by Chakrabartty possess catalytic activity because IgM inherently possesses catalytic activity as taught by Paul (see p. 60-65 of the chapter 5 of Naturally Occurring Antibodies (Nabs), edited by Hans U. Lutz, 2012). Paul et al. teach that the nature of catalytic antibodies, IgM and IgA have catalytic activity (see p. 60-65 of the chapter 5 of Naturally Occurring Antibodies (Nabs), edited by Hans U. Lutz, 2012) and that catalytic antibodies can be used for therapeutic agents to treat different diseases including Alzheimer's disease (see p. 67- 68 and 72, in particular). Thus, based on the nature of catalytic antibodies, anti-misTTR human IgM antibodies disclosed by Chakrabartty have such catalytic activity and meet the limitation recited in the claims (see p. 60-65 of the chapter 5 of Naturally Occurring Antibodies (Nabs), edited by Hans U. Lutz, 2012).
Chakrabartty also teaches that antibody fragments including Fab, Fab’, F(ab)2, scFv, dsFv, ds-scFv, dimer, minobody, diabody, or multimer thereof of anti-misTTR antibody IgM as in claim 24 (see [0016], [0074], [0081]). Chakrabartty also teaches that the misfolded transthyretin comprises soluble misfolded oligomers or misfolded particulate amyloid with B-sheet structure as in claim 25 (see [0006], [001 1]-[0013]; [0038]; [0049]-[0061]; [0065]- [0067];[0095]-[0097]; [0100]; [00192], [0202], in particular). Chakrabartty also teaches that human misTTR as in claim 26 (see [0095]-[0097], in particular). Chakrabartty also teaches that as long as the sequences of anti-misTTR human IgM antibody are identified, it is also routine in the art to isolate these anti-misTTR human IgM antibody from different resources or produced by recombinant techniques (see paragraphs [0073]-[0081]; [0088]; [0105]-[0117], in particular).
Further, while the claimed catalytic IgM antibody specific for misTTR is defined and recited as “wherein the IgM is isolated from a human without an amyloid disease … by contacting said biological sample with an electrophilic analog of misTTR…. comprises misfolded transthyretin or an epitope containing fragment thereof conjugated to an electrophilic phosphonate”, the claimed catalytic IgM antibody specific for misTTR is a product-by-process because the limitation is a product-by-process limitation. The claimed catalytic IgM isolated based on the recited processes is the same as the IgM specific for misTTR disclosed by Chakrabartty because they are all human IgM immunologically specific for misTTR and possesses catalytic activity. Note that
 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” 

See MPEP2113 and also In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) and In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983). 
Further, the limitation “wherein said catalytic antibody catalyzes the hydrolysis of said misfolded transthyretin” in claim 6 is in a wherein clause and is simply to express the intended result of administration of a catalytic antibody, and the preamble “hydrolyzing misfolded transthyretin in a subject” recited in claim 28 is also an inherent or intended result of administration of the claimed catalytic IgM antibody or fragment thereof immunologically specific for misfolded transthyretin, which is taught in the method of Chakrabartty (see [0011]-[0016], [0060]; ([0074], [0081]; [0006], [0011]- [0013]; [0038]; [0049]-[0061]; [0065]-[0067];[0095]-[0097]; [0100]; [00192], [0202], in particular).
Moreover, even if the anti-misTTR antibody including IgM disclosed by Chakrabartty is not a catalytic antibody, Chakrabartty teaches anti-misTTR antibodies including anti-misTTR antibodies in a form of IgM and IgA, which have such catalytic activity as evidenced by Paul et al. (Chapter 5, Nature and Nurture of Catalytic antibodies, p.56- 75, Book: Naturally Occurring Antibodies (Nabs), edited by Hans U. Lutz, 2012) (see p. 60-65 of the chapter 5 of Naturally Occurring Antibodies (Nabs), edited by Hans U. Lutz, 2012). 

Further, Even if the anti-misTTR human IgM antibody disclosed Chakrabartty is not exactly identical to the claimed anti-misTTR IgM antibody isolated by the recited processes, and Chakrabartty does not explicitly teach the limitation “wherein said IgM…… isolated from a biological sample from the human without an amyloid disease is by contacting the biological sample with an electrophilic analog of misTTR comprising misTTR …conjugated to an electrophilic phosphonate” recited in independent claims 6, 28 and 39, Jiang et al. (US9790269) and Paul et al. (US7524663) teach these limitations and provide motivation and an expectation of success in using the claimed anti-misTTR human IgM antibody isolated by the recited processes in the method of Chakrabartty.
In particular, Jiang et al. (US9790269) teach anti-non-native TTR antibodies including catalytic antibodies, e.g., antibodies that harbor antigen-specific catalytic activity including antigen-specific proteolytic cleavage, and use of the antibodies in a method for inhibiting aggregation of non-native TTR (TTR monomers and/or oligomers) (i.e. misTTR) into fibrils and amyloid deposits in a subject in need thereof, wherein the non-native TTRs are structural TTR conformations that are associated with formation of TTR aggregates including amyloid fibrils including misfolded TTR, and wherein the method comprises: administering the anti-non-native TTR/misTTR antibody in the subject, wherein the anti-non-native TTR/misTT antibody includes a catalytic antibody that selectively binds to and proteolytically degrade non-native TTR to inhibit aggregation of non-native TTR/misTTR (TTR monomers and/or oligomers) into fibrils and amyloid deposits in the subject (see col. 45, lines 15-30; 31-67; col. 39, lines 1-11; col. 8, line 21 to col. 10, line 6; col. 13, line 59-col. 14, line 42; col. 50, line 5 to col. 54, line Examples 1-4; col. 59, line to col. 60, line 17, examples 11-12; col. 62, lines 1-58, Example 15; col. 73-74, claims 1-19, in particular). Jiang also teaches that the anti-non-native TTR/misTTR antibodies include catalytic antibodies and the anti-non-native TTR/misTTR antibodies include IgM and antigen-binding fragments including Fab, Fab’, F(ab)2, scFv, (see col. 8, line 30-col. 10, line 6). Jiang also teaches epitopes of TTR includes aa 30-66, 70-127, 80-127, 90-127, 100-127, 110-127, 115-127 (see col. 17, line 14-col. 18, line 14; col. 50, line 5 to col.51, line 37, Examples 1-2). Jiang also teaches generation of non-native TTR/misTTR, generation of monoclonal and polyclonal anti-non-native TTR /misTTR and isolating anti-non-native TTR/misTTR antibodies by direct ELISA or Sandwich assay or competition assay using misTTR and TTR peptides for epitope mapping using different peptides and binding affinity determination (See col. 51-56, Examples 2-7). Further, Jiang teaches recombinantly synthesizing anti-misTTR catalytic antibodies as recited in claims 38-39 (see col. 8, lines 29-col. 9, line 23). The method of producing anti-non-native TTR catalytic antibodies disclosed by Jiang is the same methods described in US5,658,753 (Paul’753) and US7,205,136 (Schochetman) (see col. 10, lines 1-6). Paul’753 teaches methods for producing catalytic antibody components and methods for using catalytic components to promote the cleavage or formation of amide, peptide, ester or glycosidic bond from monoclonal catalytic antibodies or catalytic autoantibodies (see abstract; col. 2, lines 52-col. 5, line 62; col. 8, line 58-col.9, line 62). Schochetman teaches catalytic monoclonal antibodies and methods of screening monoclonal antibodies for the ability to catalyze an antigen (see col. 10-11, example 5; col. 12-16, examples 9-19, in particular).
While Chakrabartty and Jiang do not explicitly teach that the anti-non-native TTR /misTTR human IgM catalytic antibody and antigen-binding fragments thereof are isolated by the recited processes, Paul et al. (US7524663) teaches this limitation and provide motivation and an expectation of success. In particular, Paul teaches a method for selecting phage displaying catalytic antibodies on the surface or B cells displaying catalytic antibodies on the surface, comprising exposing said phage or B cells to a covalently reactive transition state analog (CRTSA) and isolating those phage or B cells that express antibodies that form a covalent link with the CRTSA, wherein the CRTSA comprises the following structural formula: R1-NH-CH(4-amidinophenyl)-P(=O)(O-)-O-R2 wherein R1 is a peptide sequence of about 5 to about 15 amino acids of an epitope of a target protein antigen for the displayed catalytic antibody, R2 is an electron withdrawing or electron donating substituent that is a phenyl group substituted with one or more of a halogen, alkyl, aryl, NO2, CN, OH, O-alkyl, O-aryl C(O)O-alkyl, C(O)O-aryl or C(O)O-halo, which includes an electrophilic analog comprising an epitope peptide conjugated to an electrophilic phosphonate including an electrophilic phosphonate diester or (4-amidinophenyl)methane (diphenyl phosphonate), diphenyl-N-[amidohexanoyl] (4-amidinophenyl)methanephosphonate via lysine side chain as recited in independent claims 6, 28 and 38-39 and dependent claims 30-33 and 40-46 (see col. 7, lines 29-col. 8, line 44; col. 17, lines58 to col. 18, line 50; col. 24-31, Example II; col. 64-66, claims 1-22). 
The teachings of Jiang and Paul provide motivation and an expectation of success in using an anti-misTTR human catalytic IgM antibody that is isolated using an electrophilic analog of misTTR comprising misTTR or an epitope of misTTR conjugated to an electrophilic phosphonate including an electrophilic phosphonate diester or (4-amidinophenyl)methane (diphenyl phosphonate), diphenyl-N-[amidohexanoyl] (4-amidinophenyl)methanephosphonate via lysine side chain in the method of Chakrabartty to treat or inhibit TTR amyloidosis or hydrolyze misTTR because based on MPEP §2144.07, the motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose. 
It would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Jiang and Paul with the teaching of Chakrabartty to use an anti-misTTR human catalytic IgM antibody isolated by using an electrophilic analog of misTTR comprising misTTR or an epitope of misTTR conjugated to an electrophilic phosphonate in the method of Chakrabartty to inhibit or treat TTR amyloidosis or hydrolyze misTTR with an expectation of success because Chakrabartty teaches a method of inhibiting TTR fibril formation, comprising contacting an anti-misTTR antibody or antigen-binding fragment thereof including IgM with misTTR and/or monomeric TTR (monoTTR) under fibril formation conditions, wherein the antibody specifically binds the mis-TTR and/or monoTTR and inhibits fibril formation, while Jiang teaches anti-non-native TTR/misTT antibody including a catalytic antibody that selectively binds to and proteolytically degrade non-native TTR and including IgM to inhibit aggregation of non-native TTR/misTTR (TTR monomers and/or oligomers) into fibrils and amyloid deposits in the subject, generation of non-native TTR/misTTR, generation of monoclonal and polyclonal anti-non-native TTR /misTTR and isolating anti-non-native TTR/misTTR antibodies by direct ELISA or Sandwich assay or competition assay using misTTR and TTR peptides for epitope mapping using different peptides and binding affinity determination, and also teaches recombinantly synthesizing anti-misTTR catalytic antibodies; and Paul teaches methods for selecting phage displaying catalytic antibodies on the surface or B cells displaying catalytic antibodies on the surface using a covalently reactive transition state analog (CRTSA) including an electrophilic analog comprising an epitope peptide conjugated to an electrophilic phosphonate including an electrophilic phosphonate diester or (4-amidinophenyl)methane (diphenyl phosphonate), diphenyl-N-[amidohexanoyl] (4-amidinophenyl)methanephosphonate via lysine side chain. 
In this combination, both Chakrabartty’s anti-misTTR human catalytic IgM antibody and antigen-binding fragments and Jiang’s the anti-non-native TTR /misTTR human IgM catalytic antibody and antigen-binding fragments are performing the same functions they would if they were separate, and both Jiang’s method of isolating the anti-non-native TTR /misTTR human IgM catalytic antibody and Paul’s method of isolating catalytic antibodies are performing the same functions they would if they were separate. The person of ordinary skill in the art would have found it obvious to combine the elements because ordinarily skilled artisans would have recognized the reasons for applying Chakrabartty’s and Jiang’s methods and anti-non-native TTR /misTTR human catalytic IgM antibody and antigen-binding fragments using Paul’s method of isolating catalytic antibodies, and would have known how to do so. The person of ordinary skill in the art would further have predicted that the combination would obtain anti-non-native TTR /misTTR human catalytic IgM antibody and antigen-binding fragments for inhibiting TTR amyloidosis and inhibiting aggregation of non-native TTR/misTTR (TTR monomers and/or oligomers) into fibrils and amyloid deposits and for hydrolyzing misTTR in a subject because Chakrabartty teaches a method of inhibiting TTR fibril formation, comprising contacting an anti-misTTR antibody or antigen-binding fragment thereof including IgM with misTTR and/or monomeric TTR (monoTTR) under fibril formation conditions, wherein the antibody specifically binds the mis-TTR and/or monoTTR and inhibits fibril formation; Jiang teaches anti-non-native TTR/misTT antibody including a catalytic antibody that selectively binds to and proteolytically degrade non-native TTR and including IgM to inhibit aggregation of non-native TTR/misTTR (TTR monomers and/or oligomers) into fibrils and amyloid deposits in the subject, generation of non-native TTR/misTTR, generation of monoclonal and polyclonal anti-non-native TTR /misTTR and isolating anti-non-native TTR/misTTR antibodies by direct ELISA or Sandwich assay or competition assay using misTTR and TTR peptides for epitope mapping using different peptides and binding affinity determination, and also teaches recombinantly synthesizing anti-misTTR catalytic antibodies; and Paul teaches catalytic antibodies can be isolated using a covalently reactive transition state analog (CRTSA) including an electrophilic analog comprising an epitope peptide conjugated to an electrophilic phosphonate including an electrophilic phosphonate diester or (4-amidinophenyl)methane (diphenyl phosphonate), diphenyl-N-[amidohexanoyl] (4-amidinophenyl)methanephosphonate via lysine side chain.
Thus, it is obvious to combine two prior art elements (i.e. inhibiting TTR amyloidosis and inhibiting aggregation of non-native TTR/misTTR into fibrils and amyloid deposits and for hydrolyzing misTTR in a subject by anti-non-native TTR/misTTR human catalytic IgM antibodies disclosed by Chakrabartty and Jiang;  isolating anti-non-native TTR/misTTR human catalytic IgM antibodies disclosed by Jiang and using an electrophilic analog comprising an epitope peptide conjugated to an electrophilic phosphonate for isolating catalytic antibodies disclosed by Paul) according known methods (i.e. Chakrabartty and Jiang’s treatment methods using anti-non-native TTR/misTTR human catalytic IgM antibodies, Jiang’s method of isolating and generating anti-non-native TTR/misTTR human catalytic IgM antibodies, and Paul’s method of isolating catalytic antibodies) to yield predictable results, simply substitute one known element (i.e. Paul’s method of isolating catalytic antibodies) for another (i.e. Chakrabartty’s or Jiang’s method of isolating and generating anti-non-native TTR/misTTR human catalytic IgM antibodies) to obtain predictable results because the results are expected.
The skilled artisan would have expected success in substituting Paul’s method of isolating catalytic antibodies for the Chakrabartty’s or Jiang’s method of isolating anti-non-native TTR/misTTR human catalytic IgM antibodies because Chakrabartty’s or Jiang teaches anti-non-native TTR/misTTR human catalytic IgM antibodies can be isolated by direct ELISA or Sandwich assay or competition assay using misTTR and TTR peptides for epitope mapping using different peptides and binding affinity determination and can be used for inhibiting TTR amyloidosis and inhibiting aggregation of non-native TTR/misTTR (TTR monomers and/or oligomers) into fibrils and amyloid deposits and for hydrolyzing misTTR in a subject, and Paul teaches catalytic antibodies can be isolated using a covalently reactive transition state analog (CRTSA) including an electrophilic analog comprising an epitope peptide conjugated to an electrophilic phosphonate including an electrophilic phosphonate diester or (4-amidinophenyl)methane (diphenyl phosphonate), diphenyl-N-[amidohexanoyl] (4-amidinophenyl)methanephosphonate via lysine side chain. The skilled artisan could have substituted one compound for another because anti-non-native TTR/misTTR human catalytic IgM antibodies can be isolated by direct ELISA or Sandwich assay or competition assay using misTTR and TTR peptides for epitope mapping using different peptides and binding affinity determination and can be used for inhibiting TTR amyloidosis and inhibiting aggregation of non-native TTR/misTTR (TTR monomers and/or oligomers) into fibrils and amyloid deposits and for hydrolyzing misTTR in a subject as taught by Chakrabartty and Jiang, and Paul teaches catalytic antibodies can be isolated using a covalently reactive transition state analog (CRTSA) including an electrophilic analog comprising an epitope peptide conjugated to an electrophilic phosphonate including an electrophilic phosphonate diester or (4-amidinophenyl)methane (diphenyl phosphonate), diphenyl-N-[amidohexanoyl] (4-amidinophenyl)methanephosphonate via lysine side chain. The person of ordinary skill in the art would have found it obvious to make the substitution because ordinarily skilled artisans would have predicted that the anti-non-native TTR/misTTR human catalytic IgM antibodies isolated using an electrophilic analog comprising misTTR or an epitope of mis TTR conjugated to an electrophilic phosphonate including an electrophilic phosphonate diester or (4-amidinophenyl)methane (diphenyl phosphonate), diphenyl-N-[amidohexanoyl] (4-amidinophenyl)methanephosphonate via lysine side chain would be safe and effective based on the anti-non-native TTR/misTTR human catalytic IgM antibodies’ shared activity.

Further, it would have been obvious to a skilled artisan before the effective filing date of the instant invention was made to combine the teachings of Jiang and Paul with the teaching of Chakrabartty to recombinantly synthesize anti-misTTR catalytic IgM antibodies isolated from human without amyloid disease and without prior immunization with an amyloid protein and isolate the recombinantly synthesized anti-misTTR catalytic IgM antibodies using an electrophilic analog comprising misTTR or an epitope of mis TTR conjugated to an electrophilic phosphonate in the method of Chakrabartty and Jiang to inhibit or treat TTR amyloidosis or hydrolyze misTTR with an expectation of success because Jiang teaches sequences for the anti-misTTR human catalytic IgM monoclonal antibody that is capable of catalyzing or hydrolyzing misTTR and such an anti-misTTR human catalytic IgM monoclonal antibody capable of catalyzing or hydrolyzing misTTR can be produced by recombinantly synthesizing and isolated by direct ELISA or Sandwich assay or competition assay using misTTR and TTR peptides for epitope mapping using different peptides and binding affinity determination, Chakrabartty teaches that as long as the sequences of anti-misTTR human catalytic IgM antibody are identified, it is also routine in the art to isolate these anti-misTTR human IgM antibody from different resources or produced by recombinant techniques; Chakrabartty and Jiang teaching methods of inhibiting TTR amyloidosis and inhibiting aggregation of non-native TTR/misTTR (TTR monomers and/or oligomers) into fibrils and amyloid deposits and for hydrolyzing misTTR in a subject by an anti-misTTR human catalytic IgM antibody; and Paul teaches catalytic antibodies can be isolated using a covalently reactive transition state analog (CRTSA) including an electrophilic analog comprising an epitope peptide conjugated to an electrophilic phosphonate including an electrophilic phosphonate diester or (4-amidinophenyl)methane (diphenyl phosphonate), diphenyl-N-[amidohexanoyl] (4-amidinophenyl)methanephosphonate via lysine side chain. As long as the sequences of anti-misTTR human IgM antibody are identified, it is also routine in the art to isolate these anti-misTTR human IgM antibody from different resources or produced by recombinant techniques as taught by Chakrabartty, Jiang and Paul
Thus, it is obvious to combine two prior art elements according known methods to yield predictable results, simply substitute one known element for another to obtain predictable results, use a known technique to improve similar products in the same way or apply a known technique to a known product ready for improvement to yield predictable results because the results are expected. See KSR International Co. V. Teleflex Inc. 82 USPQ2d 1385 (2007) In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980); In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992), Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Kahn, 441 F.3d 977, 986, 78 USPQ2d 1329, 1335 (Fed. Cir. 2006) and also see MPEP § 2143. 01-I, MPEP § 2144.06 and MPEP §2144.07.
Conclusion


10.	NO CLAIM IS ALLOWED.



11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Chang-Yu Wang
June 8, 2022



/CHANG-YU WANG/Primary Examiner, Art Unit 1649